Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1 and 12 have been fully considered and are persuasive.  The 35 USC 103 rejection and 35 UCS 101 rejection of claims 1 and 12 has been withdrawn. 
Applicant has amended and filed arguments which integrate the judicial exception into a practical application. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Renumbered Claims 2, 4, 5 and 6 should depend from claim 1 and not originally filed, now canceled, claim 2.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 1, 3-20
The most pertinent prior arts are Stokely in view of Barshinger. As mentioned in the non-final office action, the limitations “extracting a closure profile of the valve; and obtaining one more characteristics of the pressure pulse from the extracted closure profile of the valve” are not taught by the prior arts. It would not have been obvious to one of ordinary skill in the art before the filing of the invention to have actuated the closure of the valve and then generated a pressure pulse in response to that closure. This pressure pulse is then used to determine a representation of a first deposition estimation, resulting in a more accurate estimation. For these reasons and those presented in the filed remarks, dated 7/26/2021, claims 1, 3-20 are distinguishable over the prior arts and are now in a condition for allowance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TARUN SINHA/            Primary Examiner, Art Unit 2863